Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-17 are cancelled and claims 18-33 are new. 
Claim Objections
Claim 1 objected to because of the following informalities: “the supplied carrier liquid” in line 10, which should read “the carrier liquid.”  Appropriate correction is required. This is also in claims 31-33, as the liquid is introduced as “a carrier liquid” not “a supplied carrier liquid. “
Claim 22 objected to because of the following informalities:  Claim 22 has two periods at the end.  Appropriate correction is required.
Claim 29 objected to because of the following informalities:  There is a random o between liquid and be in line 4, understood as being “to.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mixing unit in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “an active agent concentration” in line 3, this is clear double inclusion of “an active agent concentration” in claim 18.
The term “more rapidly” in claim 28 is a relative term which renders the claim indefinite. The term “more rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “more rapidly adjust” has been rendered indefinite by use of the term “more rapidly” as it is unclear how rapid or more the adjustment is in terms of time by being “more rapidly” adjusted. 
Claim 30 recites the limitation “the detected pieces of property information: it is unclear if this is in reference to both a piece of property information of both the blended spray liquid and the supplied carrier liquid, or multiple pieces of one/the other. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-24 and 26-29, and 32-33/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rainer (DE 102009026232A1).
 With respect to claims 18, Rainer discloses a method for monitoring and/or adjusting an active agent concentration in a spray liquid to be deployed using a spray device (paragraph 0002), for agricultural purposes (title), an active agent (fluid from 7) and a carrier liquid (fluid from 1) being supplied to a mixing unit (6) of the spray device to blend the spray liquid (paragraph 0014), the method comprising the following steps: 
receiving a first property signal including a piece of property information of the blended spray liquid detected using a first sensor unit (sensor at 18, which sense the concentration information of the blended spray, paragraph 0019 and 0021), to ascertain an actual value of the property information of the spray liquid (the actual value of its concentration of the active agent into the carrier liquid), an active agent concentration in the spray liquid being ascertainable using the property information (paragraph 0019, 0021); 
receiving a second property signal including a piece of property information of the supplied carrier liquid detected using a second sensor unit of the spray device (sensor at 22, noted being downstream of only 1, which detects the concentration of the carrier liquid, see claim 4), to ascertain a base value of the property information of the carrier liquid (its concentration); and 
outputting an information signal to a display unit and/or a control signal to a delivery unit of the spray device (paragraph 0026, where the sensors in conjunction with the computer both send the signal 
With regards to claims 31, 32, and 33 examiner notes the above rejection discloses all elements; claim 31: control unit is shown as the control device in paragraph 0031; the apparatus of claim 32 is disclosed as the structure doing the above method (i.e. the mixing unit, first sensor, second sensor, control unit, and the function is shown above), claim 33 is noted being the control device of an on-board computer noting having a memory medium (see paragraphs 0023 and 0026).
With respect to claim 19, Rainer discloses the following step: receiving a third property signal including property information of the supplied active agent detected using a third sensor unit of spray device (sensor 20, being a concentration sensor of the added active agent from 7, paragraph 0020), to ascertain a base value of the property information of the active agent (the base value being that of its concentration as its later supplied with sensor data from 18 and 22 to determine the concentration of the fluid from 7 with that from 1, paragraphs 0020-0022 and 0026) and to monitor and/or adjust the active agent concentration in the blended spray liquid further as a function of the base value of the property information of the active agent (as the computer is noted monitoring the system and adjusting the fluid applications to achieve the desired concentration).  
With respect to claim 20, Rainer discloses the step of outputting the information signal to the display unit and/or the control signal to the delivery unit is carried out regardless of an active agent 
With respect to claim 21, Rainer discloses the step of outputting the information signal to the display unit and/or the control signal to the delivery unit is carried out under an assumption that the carrier liquid contains no active agent (as each sensor is separate, noting the display in paragraph 0019, and each sensor suppling the concentration found, paragraph 0026, as they are each respectively monitored).  
With respect to claim 22, Rainer discloses in the step of outputting the information signal and/or the control signal, the actual value of the property information (at 18) of the spray liquid is compared with a setpoint value of the property information of the spray liquid (the value of the spray liquid at 18 is compared to the spray liquid data from 20 and 22, the noted comparison can then be determined in its change, paragraph 0026 and 0009-0010, to then determine how much concentration was added (as the system knows the concentration of each fluid from 1 and 7, as well as it mixed at 18), and the outputting of the information signal to the display unit and/or the control signal to the delivery unit is a function of the comparison (as the comparison is understood taking the concentration of the active agent, carrier liquid, and spray liquid which is all monitored and adjusted, paragraph 0026) .  
With respect to claim 23, Rainer discloses the setpoint value of the property information of the spray liquid (being the liquid sprayed and flowing from 6 into 18 and then nozzles at 4) is ascertained as a function of the base value of the property information of the carrier liquid (the liquid of 1) and as a function of a predefined setpoint value of the active agent concentration (the amount of 7 in 1) in the spray liquid (as the noted function is the evaluation of the respective concentrations of the active agent in the respective carrier liquid and/or spray liquid, which is determined via the computer using the evaluation program from the data supplied via the sensors; essentially there is sensed concentration of 
With respect to claim 24, Rainer discloses the setpoint value of the property information of the spray liquid is further ascertained as a function of the base value of the property information of the active agent (see above rejection and paragraph 0026 and paragraphs 0020-0023).  
With respect to claim 26, Rainer discloses the delivery unit includes a liquid delivery unit (2) which is configured to feed the carrier liquid from a liquid tank to the mixing unit (being the pump from the tank of 1 towards that of 6 via the noted fluid conduit in figures 1 and 2)99781792.1 6in a defined manner (defined by the controlled pump), and an active agent delivery unit (13) which is configured to feed the active agent from an active agent tank to the mixing unit in a metered manner (see figures 1 and 2), to adjust the active agent concentration in the blended spray liquid (13 being a metering pump, noting changing said pump changes the amount of active agent being added to the carrier liquid, i.e. 13 is metered).  
With respect to claim 27, Rainer discloses the actual value of the property information of the spray liquid located in a spray liquid tank (tank at 17, noting the fluid conduit between 6 and 4 holds fluid therein) situated downstream from the mixing unit is ascertained (via the sensor at 18), the blended spray liquid being deployed from the spray liquid tank (via the nozzles 4).  
With respect to claim 28, Rainer discloses in the outputting step, the control signal is output to the delivery unit (being the unit which delivers the concertation of materials into the systems, i.e. the pumps/valves), the delivery unit being overridden in a targeted manner to more rapidly adjust the active agent concentration in the spray liquid located in the spray liquid tank (paragraphs 0002 and 0026).  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainer in view of O‘Dougherty (U.S. 5,522,660).
With respect to claim 30, Rainer discloses the detected pieces of property information, but fails to disclose the detected pieces of property information include one of more of the following: an electrical property including electrical conductivity or permittivity, a visual property, an absorption property, an emission property, fluorescence, a sound velocity.  
O’Dougherty, abstract, discloses using conductivity sensors to determine chemical concentration in fluid, as noted being able to do so to even mixed fluids being pumped through a system allowing for continued monitors of the chemical concentration as it flows through the system (summery of invention). 
. 
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose “the actual value and/or the setpoint value of the property information of the spray liquid is ascertained using a temperature of the spray liquid detected using the first sensor unit and/or the base value of the property information of the carrier liquid is ascertained using a temperature of the carrier liquid detected using the second sensor and/or the base value of the property information of the active agent is ascertained using a temperature of the active agent detected using the third sensor unit.” As it further defines claims 18 and 19 from which it depends. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752